                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
GERALD KUFRVOICH,                               :
                                                      CIVIL ACTION NO. 3:19-1057
                                                :
                       Appellant                           (JUDGE MANNION)
                                                :
          v.
                                                :
CHARLES J. DEHART, III,
                                                :
                       Appellee
                                                :
          v.
                                                :
GOSHEN MORTGAGE LLC
as Separate Trustee for GBDT                    :
I Trust 2011-1,
                                                :
                       Intervenor-Appellee
                                           ORDER
          In light of the memorandum issued this same day, IT IS HEREBY
ORDERED THAT:
          (1)          the motion to intervene of Goshen Mortgage LLC, (Doc. 5),
                       is GRANTED; and
          (2)          Goshen Mortgage LLC as Separate Trustee for GBDT
                       I Trust 2011-1 is named Intervenor-Appellee in the case.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge
Date: August 29, 2019
19-1057-01-ORDER.wpd
